Citation Nr: 1038040	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  96-42 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 10 percent disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Veteran's case was previously before the Board in June 2001 
and May 2004.  It was remanded at those times to the RO in 
Cleveland, Ohio, for further development.  The Board notes that 
the Veteran relocated in 2008 and his claims folder was 
transferred, at his request, to the RO in Pittsburgh.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's case in June 2001.  The remand 
directed, in part, that the Veteran be afforded the notice 
required by the then-recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  On remand the Veteran was 
provided notice but it was in regard to a service connection 
claim and not for an increased rating claim as was the Veteran's 
case.

The Board remanded the case again in May 2004.  The remand 
instructed that the Veteran be provided with the appropriate VCAA 
notice for increased rating claims.  The AOJ was also instructed 
to conduct any additional development deemed necessary.  Finally, 
if any benefit sought on appeal was not granted, a supplemental 
statement of the case (SSOC) was to be issued and the case 
returned to the Board.

Following the Board's 2004 remand, the case was initially 
developed by the Appeals Management Center (AMC).  The AMC wrote 
to the Veteran to provide the required VCAA notice in May 2004.  
No further development ensued and the Cleveland RO issued a SSOC 
in March 2005.  However, the case was not returned to the Board 
at that time.  

In May 2007, the Veteran was afforded a VA examination that 
assessed the then-current status of his service-connected 
bilateral knee disabilities.  A SSOC was not issued to address 
this additional and pertinent evidence.  The case was thereafter 
re-certified on appeal to the Board in June 2010.

The Veteran's claim must be readjudicated in light of the May 
2007 VA examination report.  Unless the Veteran's claim is 
granted in full, he must be issued a SSOC that addresses the 
additional pertinent evidence added to the record.  See 38 C.F.R. 
§ 19.31 (2009).  Also, because of the time that has lapsed since 
the 2007 examination, and because of the time that will yet 
elapse while this case is again handled by the AOJ, the Board 
finds that another VA examination should be conducted to assess 
the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled 
for a VA examination of his knees.  
Range-of-motion testing should be 
conducted, and the examiner should 
identify all functional losses due to 
pain, fatigue, incoordination, etc.  
Functional losses due to such symptoms 
should be equated to additional loss 
of motion (beyond the loss shown on 
clinical evaluation).  This should be 
done with respect to both limitation 
of flexion and limitation of 
extension.  Additionally, any lateral 
instability or subluxation of either 
knee should be identified and 
characterized as "slight," 
"moderate," or "severe."  

2.  After undertaking any other 
development deemed appropriate, the 
AOJ should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case that addresses the evidence added 
to the record since February 2005 and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

